
	
		I
		112th CONGRESS
		1st Session
		H. R. 2937
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Upton (for
			 himself and Mr. Dingell) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 49, United States Code, to provide for
		  enhanced safety and environmental protection in pipeline transportation, to
		  provide for enhanced reliability in the transportation of the Nation’s energy
		  products by pipeline, and for other purposes.
	
	
		1.Short title; amendment of
			 title 49, United States Code; definitions; table of contents
			(a)Short
			 titleThis Act may be cited as the Pipeline Infrastructure and Community Protection Act of
			 2011.
			(b)Amendment of
			 title 49, United States CodeExcept as otherwise expressly
			 provided, whenever in this Act an amendment or repeal is expressed in terms of
			 an amendment to, or a repeal of, a section or other provision, the reference
			 shall be considered to be made to a section or other provision of title 49,
			 United States Code.
			(c)DefinitionsAny
			 term used in this Act that is defined in chapter 601 of title 49, United States
			 Code, shall have the meaning given that term in that chapter.
			(d)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendment of title 49, United States Code;
				definitions; table of contents.
					Sec. 2. Civil penalties.
					Sec. 3. Pipeline damage prevention.
					Sec. 4. Offshore gathering lines.
					Sec. 5. Automatic and remote-controlled shut-off
				valves.
					Sec. 6. Excess flow valves.
					Sec. 7. Integrity management.
					Sec. 8. Public education and awareness.
					Sec. 9. Cast iron gas pipelines.
					Sec. 10. Leak detection.
					Sec. 11. Incident notification.
					Sec. 12. Transportation-related onshore facility response plan
				compliance.
					Sec. 13. Pipeline infrastructure data collection.
					Sec. 14. International cooperation and
				consultation.
					Sec. 15. Transportation-related oil flow lines.
					Sec. 16. Alaska project coordination.
					Sec. 17. Cost recovery for design reviews.
					Sec. 18. Special permits.
					Sec. 19. Biofuel pipelines.
					Sec. 20. Carbon dioxide pipelines.
					Sec. 21. Study of the transportation of diluted
				bitumen.
					Sec. 22. Study of non-petroleum hazardous liquids transported
				by pipeline.
					Sec. 23. Clarifications.
					Sec. 24. Additional resources.
					Sec. 25. Maintenance of effort.
					Sec. 26. Administrative enforcement process.
					Sec. 27. Maximum allowable operating pressure.
					Sec. 28. Cover over buried pipeline.
					Sec. 29. Onshore gathering lines.
					Sec. 30. Authorization of appropriations.
				
			2.Civil
			 penalties
			(a)Penalty
			 considerations; major consequence violationsSection 60122 is
			 amended—
				(1)by striking
			 the ability to pay, in subsection (b)(1)(B);
				(2)by redesignating
			 subsections (c) through (f) as subsections (d) through (g), respectively;
			 and
				(3)by inserting after
			 subsection (b) the following:
					
						(c)Penalties for
				major consequence violations
							(1)In
				generalA person that the Secretary of Transportation decides,
				after written notice and an opportunity for a hearing, has committed a major
				consequence violation of section 60114(b), 60114(d), or 60118(a) of this title
				or a regulation prescribed or order issued under this chapter is liable to the
				United States Government for a civil penalty of not more than $250,000 for each
				violation. A separate violation occurs for each day the violation continues.
				The maximum civil penalty under this paragraph for a related series of major
				consequence violations is $2,500,000.
							(2)Penalty
				considerationsIn determining the amount of a civil penalty for a
				major consequence violation under this subsection, the Secretary shall consider
				the factors prescribed in subsection (b).
							(3)Major
				consequence violation definedIn this subsection, the term
				major consequence violation means a violation that contributed to
				a pipeline facility incident resulting in—
								(A)1 or more
				deaths;
								(B)1 or more injuries
				or illnesses requiring in-patient hospitalization; or
								(C)environmental harm
				exceeding $250,000 in estimated damages to the environment including property
				loss, other than the value of natural gas or hazardous liquid lost and damage
				to pipeline facility
				equipment.
								.
				(b)Penalty for
			 obstruction of inspections and investigationsSection 60118(e) is
			 amended by adding at the end the following: The Secretary may impose a
			 civil penalty under section 60122 on a person who obstructs or prevents the
			 Secretary from carrying out inspections or investigations under this
			 chapter..
			(c)Administrative
			 penalty caps inapplicableSection 60120(a)(1) is amended by
			 adding at the end the following: The maximum amount of civil penalties
			 for administrative enforcement actions under section 60122 shall not apply to
			 enforcement actions under this section..
			(d)Judicial review
			 of administrative enforcement ordersSection 60119(a) is
			 amended—
				(1)in the subsection
			 heading by striking and
			 Waiver Orders and inserting , Orders, and Other Final Agency
			 Actions; and
				(2)by striking
			 about an application for a waiver under section 60118(c) or (d)
			 of and inserting under.
				3.Pipeline damage
			 prevention
			(a)Minimum
			 standards for state one-Call notification programsSection
			 6103(a) is amended to read as follows:
				
					(a)Minimum
				standards
						(1)In
				generalIn order to qualify for a grant under section 6106, a
				State one-call notification program shall, at a minimum, provide for—
							(A)appropriate
				participation by all underground facility operators, including all government
				operators;
							(B)appropriate
				participation by all excavators, including all government and contract
				excavators; and
							(C)flexible and
				effective enforcement under State law with respect to participation in, and use
				of, one-call notification systems.
							(2)Exemptions
				prohibitedA State one-call notification program may not exempt
				mechanized excavation, municipalities, State agencies, or their contractors
				from its one-call notification system
				requirements.
						.
			(b)State damage
			 prevention programsSection 60134(a) is amended—
				(1)by striking
			 and after the semicolon in paragraph (1);
				(2)by striking
			 (b). in paragraph (2)(B) and inserting (b); and;
			 and
				(3)by adding at the
			 end the following:
					
						(3)does not provide
				any exemptions to mechanized excavation, municipalities, State agencies, or
				their contractors from its one-call notification system
				requirements.
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect 2
			 years after the date of enactment of this Act.
			4.Offshore
			 gathering linesSection
			 60102(k)(1) is amended by striking the last sentence and inserting Not
			 later than 2 years after the date of enactment of the Pipeline Infrastructure
			 and Community Protection Act of 2011, the Secretary shall issue regulations,
			 after notice and an opportunity for a hearing, subjecting offshore hazardous
			 liquid gathering lines and hazardous liquid gathering lines located within the
			 inlets of the Gulf of Mexico to the same standards and regulations as other
			 hazardous liquid pipelines, except as provided in paragraph (3). The
			 regulations issued under this paragraph shall not apply to production pipelines
			 or flow lines.
		5.Automatic and
			 remote-controlled shut-off valvesSection 60102 is amended by adding at the
			 end the following:
			
				(n)Automatic and
				remote-Controlled shut-off valves
					(1)Standards for
				new transmission pipelinesNot later than 2 years after the date
				of enactment of the Pipeline Infrastructure and Community Protection Act of
				2011, the Secretary shall by regulation, after notice and an opportunity for a
				hearing, require the use of automatic or remote-controlled shut-off valves, or
				equivalent technology, where economically, technically, and operationally
				feasible on transmission pipelines constructed or entirely replaced after the
				date on which the Secretary issues a final rule.
					(2)Retrofit review
				and analysisThe Secretary
				shall conduct a review of transmission pipeline facility operators’ ability to
				respond to a hazardous liquid or gas release from a pipeline segment located in
				a high consequence area (as described in section 60109(a)). The Secretary’s
				analysis shall consider the swiftness of leak detection and pipeline shutdown
				capabilities, the location of nearest response personnel, and the costs, risks,
				and benefits of installing automatic and remote-controlled shut-off valves. Not
				later than 1 year after the date of enactment of the Pipeline Infrastructure
				and Community Protection Act of 2011, the Secretary shall report the results of
				such review and analysis to the Senate Committee on Commerce, Science, and
				Transportation, and the House of Representatives Committee on Transportation
				and Infrastructure and Committee on Energy and
				Commerce.
					.
		6.Excess flow
			 valvesSection 60109(e)(3) is
			 amended—
			(1)by redesignating
			 subparagraph (B) as subparagraph (C); and
			(2)by inserting after
			 subparagraph (A) the following:
				
					(B)Distribution
				branch services, multifamily facilities, and small commercial
				facilitiesNot later than 2 years after the date of enactment of
				the Pipeline Infrastructure and Community Protection Act of 2011, the Secretary
				shall by regulation, after notice and an opportunity for a hearing, require the
				use of excess flow valves, or equivalent technology, where economically,
				technically, and operationally feasible on new or entirely replaced
				distribution branch services, multifamily facilities, and small commercial
				facilities.
					.
			7.Integrity
			 management
			(a)EvaluationWithin
			 1 year after the date of enactment of this Act, the Secretary of Transportation
			 shall evaluate—
				(1)whether integrity
			 management system requirements, or elements thereof, should be expanded beyond
			 high consequence areas (as described in section 60109(a) of title 49, United
			 States Code); and
				(2)with respect to
			 gas transmission pipeline facilities, whether applying integrity management
			 program requirements, or elements thereof, to additional areas would mitigate
			 the need for class location requirements.
				(b)ReportBased on the evaluation described in
			 subsection (a), the Secretary shall submit a report to the Senate Committee on
			 Commerce, Science, and Transportation and the House of Representatives
			 Committee on Transportation and Infrastructure and Committee on Energy and
			 Commerce containing the Secretary’s analysis and findings regarding expansion
			 of integrity management requirements, or elements thereof, beyond high
			 consequence areas and whether applying the integrity management program
			 requirements, or elements thereof, to additional areas would mitigate the need
			 for class location requirements.
			(c)StandardsNot
			 later than 2 years after completion of the evaluation, the Secretary shall, as
			 appropriate, prescribe regulations, after notice and an opportunity for a
			 hearing, that—
				(1)expand integrity
			 management system requirements, or elements thereof, beyond high consequence
			 areas; and
				(2)remove redundant
			 class location requirements for gas transmission pipeline facilities that are
			 regulated under an integrity management program adopted and implemented under
			 section 60109(c)(2) of title 49, United States Code.
				(d)Data
			 reportingThe Secretary shall collect any relevant data necessary
			 to complete the evaluation required by subsection (a) and may collect such
			 additional data pursuant to regulations promulgated under subsection (b) as may
			 be necessary.
			(e)Technical
			 correctionSection 60109(c)(3)(B) is amended to read as
			 follows:
				
					(B)Subject to
				paragraph (5), periodic reassessments of the facility, at a minimum of once
				every 7 calendar years, using methods described in subparagraph (A). Such
				deadline shall be extended for an additional 6 months if the operator submits
				written notice to the Secretary that includes an explanation of the need for
				such
				extension.
					.
			8.Public education
			 and awareness
			(a)In
			 generalChapter 601 is amended by adding at the end the
			 following:
				
					60138.Public
				education and awareness
						(a)In
				generalNot later than 1 year after the date of enactment of the
				Pipeline Infrastructure and Community
				Protection Act of 2011, the Secretary shall—
							(1)maintain a monthly updated summary of all
				completed and final natural gas and hazardous liquid pipeline facility
				inspections conducted by or reported to the Pipeline and Hazardous Materials
				Safety Administration that includes—
								(A)identification of
				the operator inspected;
								(B)the type of
				inspection;
								(C)the results of the
				inspection, including any deficiencies identified; and
								(D)any corrective
				actions required to be taken by the operator to remediate such deficiencies;
								(2)maintain a detailed summary of each
				approved emergency response plan written by the operator that includes the key
				elements of the plan, but which may exclude—
								(A)proprietary
				information;
								(B)sensitive security
				information, including as referenced in section 1520.5(a) of title 49, Code of
				Federal Regulations;
								(C)specific response
				resources and tactical resource deployment plans; and
								(D)the specific
				amount and location of worst-case discharges, including the process by which an
				operator determines the worst-case discharge; and
								(3)maintain, as part of the National Pipeline
				Mapping System, a map of all currently designated high consequence areas (as
				described in section 60109(a)) in which pipelines are required to meet
				integrity management safety regulations, excluding any proprietary or sensitive
				security information, and update the map annually.
							(b)Public
				availabilityThe requirements of subsection (a) shall be
				satisfied if the information required to be made public is made available on
				the Pipeline and Hazardous Materials Safety Administration’s public Web
				site.
						(c)Relationship to
				FOIANothing in this section shall be construed to require
				disclosure of information or records that are exempt from disclosure under
				section 552 of title
				5.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 601 is amended by
			 inserting after the item relating to section 60137 the following:
				
					
						60138. Public education and
				awareness.
					
					.
			9.Cast iron gas
			 pipelines
			(a)Survey
			 updateNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Transportation shall conduct a follow-on survey to the
			 survey conducted under section 60108(d) of title 49, United States Code, to
			 determine—
				(1)the extent to
			 which each operator has adopted a plan for the safe management and replacement
			 of cast iron pipelines;
				(2)the elements of
			 the plan, including the anticipated rate of replacement; and
				(3)the progress that
			 has been made.
				(b)Survey
			 frequencySection 60108(d) is amended by adding at the end the
			 following new paragraph:
				
					(4)The Secretary shall conduct a
				follow-up survey to measure progress of plan implementation
				biennially.
					.
			10.Leak
			 detection
			(a)Leak detection
			 reportNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Transportation shall submit to the Senate Committee on
			 Commerce, Science, and Transportation and the House of Representatives
			 Committee on Transportation and Infrastructure and Committee on Energy and
			 Commerce a report on leak detection systems utilized by operators of hazardous
			 liquid pipeline facilities and transportation-related flow lines. The report
			 shall include an analysis of the technical limitations of current leak
			 detection systems, including the systems’ ability to detect ruptures and small
			 leaks that are ongoing or intermittent, and what can be done to foster
			 development of better technologies.
			(b)StandardsNot later than 2 years after submission of
			 the report under subsection (a), the Secretary shall, as appropriate, based on
			 the findings of such report, prescribe regulations, after notice and an
			 opportunity for a hearing—
				(1)requiring an
			 operator of a hazardous liquid pipeline facility to use leak detection systems;
			 and
				(2)establishing
			 technically, operationally, and economically feasible standards for the
			 capability of such systems to detect leaks.
				11.Incident
			 notification
			(a)Review of
			 proceduresNot later than 18 months after the date of enactment
			 of this Act, the Secretary of Transportation shall review procedures for the
			 National Response Center to provide thorough and coordinated notification to
			 all relevant State and local emergency response officials and revise such
			 procedures as appropriate.
			(b)Telephonic
			 notice of certain incidents
				(1)In
			 GeneralChapter 601, as amended by this Act, is further amended
			 by adding at the end the following:
					
						60139.Telephonic
				notice of certain incidents
							(a)In
				generalAn owner or operator of a pipeline facility shall provide
				immediate telephonic notice of—
								(1)a failure of a hazardous liquid pipeline
				facility described in section 195.50 of title 49, Code of Federal Regulations;
				and
								(2)an incident, as defined in section 191.3 of
				title 49, Code of Federal Regulations.
								(b)Immediate
				telephonic notice definedIn subsection (a), the term
				immediate telephonic notice means telephonic notice, as described
				in section 191.5 of such title, to the National Response Center at the earliest
				practicable moment following confirmed discovery and not later than one hour
				following the time of such discovery.
							(c)Estimates of
				release volumesWhen
				providing immediate telephonic notice under subsection (a), the owner or
				operator of a pipeline facility shall estimate the general volume of a release
				using ranges such as small, medium,
				large, and very large, with the volume of such
				ranges, but shall not be required to provide a numerical estimate of the size
				of the release. The owner or operator shall be required to revise an estimate
				to provide more specific information, including, but not limited to, a
				numerical estimate of the size of the release within 48 hours, to the extent
				practicable.
							(d)ReferencesAny
				reference to a regulation in this section means the regulation as in effect on
				the date of enactment of this
				section.
							.
				(2)Clerical
			 AmendmentThe table of sections for chapter 601 is amended by
			 inserting after the item relating to section 60138 the following:
					
						
							60139. Telephonic notice of certain
				incidents.
						
						.
				(c)StandardsNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 Transportation shall prescribe regulations, after notice and an opportunity for
			 comment, defining the meaning of the terms discovery,
			 small, medium, large, and very
			 large as used in section 60139(c) of title 49, United States Code, as
			 added by subsection (b) of this section.
			12.Transportation-related
			 onshore facility response plan compliance
			(a)In
			 generalSubparagraphs (A) and
			 (B) of section 311(m)(2) of the Federal Water Pollution Control Act (33 U.S.C.
			 1321(m)(2)) are amended to read as follows:
				
					(A)RecordkeepingWhenever
				required to carry out the purposes of this section, the Administrator, the
				Secretary of Transportation, or the Secretary of the department in which the
				Coast Guard is operating shall require the owner or operator of a facility to
				which this section applies to establish and maintain such records, make such
				reports, install, use, and maintain such monitoring equipment and methods, and
				provide such other information as the Administrator, the Secretary of
				Transportation, or Secretary of the department in which the Coast Guard is
				operating, as the case may be, may require to carry out the objectives of this
				section.
					(B)Entry and
				inspectionWhenever required to carry out the purposes of this
				section, the Administrator, the Secretary of Transportation, or the Secretary
				of the Department in which the Coast Guard is operating or an authorized
				representative of the Administrator, the Secretary of Transportation, or
				Secretary of the department in which the Coast Guard is operating, upon
				presentation of appropriate credentials, may—
						(i)enter and inspect
				any facility to which this section applies, including any facility at which any
				records are required to be maintained under subparagraph (A); and
						(ii)at reasonable
				times, have access to and copy any records, take samples, and inspect any
				monitoring equipment or methods required under subparagraph
				(A).
						.
			(b)Conforming
			 amendmentSection 311(b)(6)(A) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321(b)(6)(A)) is amended by striking operating
			 or and inserting operating, the Secretary of Transportation,
			 or.
			13.Pipeline
			 infrastructure data collection
			(a)In
			 generalSection 60132(a) is amended—
				(1)in the text
			 preceding paragraph (1), by striking and gathering lines; and
				(2)by adding at the
			 end the following:
					
						(4)Any other
				geospatial or technical data, including design and material specifications,
				that the Secretary determines is necessary to carry out the purposes of this
				section. The Secretary shall give reasonable notice to operators that the data
				are being
				requested.
						.
				(b)Disclosure
			 limited to FOIA requirementsSection 60132 is amended by adding
			 at the end the following:
				
					(d)Public
				disclosure limitedThe Secretary may not disclose information
				collected pursuant to subsection (a) except to the extent permitted by section
				552 of title
				5.
					.
			14.International
			 cooperation and consultationSection 60117 is amended by adding at the
			 end the following:
			
				(o)International
				cooperation and consultation
					(1)Information
				exchange and technical assistanceIf the Secretary determines
				that it would benefit the United States, subject to guidance from the Secretary
				of State, the Secretary may engage in activities supporting cooperative
				international efforts to share information about the risks to the public and
				the environment from pipeline facilities and means of protecting against those
				risks. Such cooperation may include the exchange of information with domestic
				and appropriate international organizations to facilitate efforts to develop
				and improve safety standards and requirements for pipeline transportation in or
				affecting interstate or foreign commerce.
					(2)ConsultationTo
				the extent practicable, subject to guidance from the Secretary of State, the
				Secretary may consult with interested authorities in Canada, Mexico, and other
				interested authorities, as needed, to ensure that the respective pipeline
				facility safety standards and requirements prescribed by the Secretary and
				those prescribed by such authorities are consistent with the safe and reliable
				operation of cross-border pipeline facilities.
					(3)Differences in
				international standards and requirementsNothing in this section
				requires that a standard or requirement prescribed by the Secretary under this
				chapter be identical to a standard or requirement adopted by a foreign or
				international
				authority.
					.
		15.Transportation-related
			 oil flow linesSection 60102,
			 as amended by section 5, is further amended by adding at the end the
			 following:
			
				(o)Transportation-Related
				oil flow lines
					(1)Data
				collectionThe Secretary may collect geospatial or technical data
				on transportation-related oil flow lines, including unregulated
				transportation-related oil flow lines.
					(2)Transportation-related
				oil flow line definedIn this subsection, the term
				transportation-related oil flow line means a pipeline transporting
				oil off of the grounds of the well where it originated across areas not owned
				by the producer, regardless of the extent to which the oil has been processed,
				if at all.
					(3)LimitationNothing
				in this subsection authorizes the Secretary to prescribe standards for the
				movement of oil through production, refining, or manufacturing facilities, or
				through oil production flow lines located on the grounds of
				wells.
					.
		16.Alaska project
			 coordination
			(a)In
			 generalChapter 601, as amended by this Act, is further amended
			 by adding at the end the following:
				
					60140.Alaska
				project coordinationThe
				Secretary may provide technical assistance to the State of Alaska for the
				purpose of achieving coordinated and effective oversight of the construction
				and operation of new and prospective pipeline facility systems in Alaska. The
				assistance may include—
						(1)conducting
				coordinated inspections of pipeline facility systems subject to the respective
				authorities of the Department of Transportation and the State of Alaska;
						(2)consulting on the
				development and implementation of programs designed to manage the integrity
				risks associated with operating pipeline facility systems in the unique
				conditions of Alaska;
						(3)training
				inspection and enforcement personnel and consulting on the development and
				implementation of inspection protocols and training programs; and
						(4)entering into
				cooperative agreements, grants, or other transactions with the State of Alaska,
				the Joint Pipeline Office, other Federal agencies, and other public and private
				agencies to carry out the objectives of this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 601 is amended by
			 inserting after the item relating to section 60139 the following:
				
					
						60140. Alaska project
				coordination.
					
					.
			17.Cost recovery
			 for design reviews
			(a)Section 60117(n)
			 is amended to read as follows:
				
					(n)Cost recovery
				for design reviews
						(1)In
				general
							(A)Review
				costsFor any project
				described in subparagraph (B), if the Secretary conducts facility design safety
				reviews in connection with a proposal to construct, expand, or operate a new
				gas or hazardous liquid pipeline facility or liquefied natural gas pipeline
				facility, including construction inspections and oversight, the Secretary may
				require the person or entity proposing the project to pay the costs incurred by
				the Secretary relating to such reviews. If the Secretary exercises the cost
				recovery authority described in this section, the Secretary shall prescribe a
				fee structure and assessment methodology that is based on the costs of
				providing these reviews and shall prescribe procedures to collect fees under
				this section. The Secretary shall not collect design safety review fees under
				this chapter and section 60301 for the same design safety review.
							(B)Projects to
				which applicableSubparagraph (A) applies to any project
				that—
								(i)has design and
				construction costs totaling at least $1,000,000,000, as adjusted for inflation;
				or
								(ii)uses new or novel
				technologies or design.
								(2)NotificationFor
				any new pipeline facility construction project in which the Secretary will
				conduct design reviews, the person or entity proposing the project shall notify
				the Secretary and provide the design specifications, construction plans and
				procedures, and related materials at least 120 days prior to the commencement
				of construction. Within 90 days of receiving such design specifications,
				construction plans and procedures, the Secretary shall provide written
				comments, feedback, and guidance on such project.
						(3)Deposit and
				useThere is established a Pipeline Safety Design Review Fund in
				the Treasury of the United States. The Secretary shall deposit funds paid under
				this subsection into the Fund. Funds deposited under this subsection are
				authorized to be appropriated for the purposes set forth in this chapter. Fees
				authorized under this subsection shall be available for obligation only to the
				extent and in the amount provided in advance in appropriations
				Acts.
						.
			(b)GuidanceNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Transportation shall issue guidance to clarify the meaning of the term
			 new or novel technologies or design as used in section 60117(n) of
			 title 49, United States Code, as amended by subsection (a) of this
			 section.
			18.Special
			 permits
			(a)In
			 generalSection 60118(c)(1)
			 is amended to read as follows:
				
					(1)Issuance of
				waivers
						(A)In
				generalOn application of an owner or operator of a pipeline
				facility, the Secretary by order may waive compliance with any part of an
				applicable standard prescribed under this chapter with respect to the facility
				on terms the Secretary considers appropriate, if the Secretary finds that the
				waiver is not inconsistent with pipeline facility safety.
						(B)ConsiderationsIn
				determining whether to grant a waiver, the Secretary shall consider—
							(i)the applicant’s
				compliance history;
							(ii)the applicant’s
				accident history; and
							(iii)any additional factors the Secretary
				considers relevant.
							(C)Effective
				periodA waiver of one or more pipeline facility operating
				requirements shall be reviewed by the Secretary 5 years after its effective
				date. In reviewing a waiver, the Secretary shall consider any change in
				ownership or control of the pipeline facility, any change in the conditions
				around the pipeline facility, and other factors as appropriate. The Secretary
				may modify, suspend, or revoke a waiver after such review in accordance with
				subparagraph (E).
						(D)Public notice
				and hearingThe Secretary may act on a waiver under this
				subsection only after public notice and an opportunity for a hearing, which may
				consist of publication of notice in the Federal Register that an application
				for a waiver has been filed and providing the public with the opportunity to
				review and comment on the application. If a waiver is granted, the Secretary
				shall state in the order and associated analysis the reasons for granting
				it.
						(E)Noncompliance
				and modification, suspension, or revocationAfter notice to a
				holder of a waiver and opportunity to show cause, the Secretary may modify,
				suspend, or revoke a waiver issued under this subsection for failure to comply
				with its terms or conditions, intervening changes in Federal law, a material
				change in circumstances affecting safety, including erroneous information in
				the application, or any other reason. If necessary to avoid a significant risk
				of harm to persons, property, or the environment, the Secretary may waive the
				show cause procedure and make the action immediately
				effective.
						.
			(b)Regulations;
			 effective date
				(1)RegulationsNot later than 6 months after the date of
			 enactment of this Act, the Secretary shall publish a rule, after notice and an
			 opportunity for comment, describing the additional factors the Secretary
			 considers relevant under section 60118(c)(1)(B)(iii) of title 49, United States
			 Code, as amended by subsection (a) of this section.
				(2)Effective
			 dateThe requirements for
			 consideration under section 60118(c)(1)(B) of title 49, United States Code, as
			 amended by subsection (a) of this section, shall not take effect until the date
			 on which the Secretary publishes a rule under paragraph (1).
				19.Biofuel
			 pipelinesSection 60101(a)(4)
			 is amended—
			(1)by striking
			 and after the semicolon in subparagraph (A);
			(2)by redesignating
			 subparagraph (B) as subparagraph (C); and
			(3)by inserting after
			 subparagraph (A) the following:
				
					(B)non-petroleum
				fuels, including biofuels, that are flammable, toxic, or corrosive or would be
				harmful to the environment if released in significant quantities;
				and
					.
			20.Carbon dioxide
			 pipelinesSection 60102(i) is
			 amended to read as follows:
			
				(i)Pipelines
				transporting carbon dioxideThe Secretary shall prescribe minimum
				safety standards for the transportation of carbon dioxide by pipeline in either
				a liquid or gaseous
				state.
				.
		21.Study of the
			 transportation of diluted bitumenNot later than 18 months after the date of
			 enactment of this Act, the Secretary of Transportation shall complete a
			 comprehensive review of hazardous liquid pipeline facility regulations to
			 determine whether these regulations are sufficient to regulate pipeline
			 facilities used for the transportation of diluted bitumen. In conducting this
			 review, the Secretary shall conduct an analysis of whether any increase in risk
			 of release exists for pipeline facilities transporting diluted bitumen. The
			 Secretary shall report the results of this review to the Senate Committee on
			 Commerce, Science, and Transportation, and the House of Representatives
			 Committee on Transportation and Infrastructure and Committee on Energy and
			 Commerce.
		22.Study of
			 non-petroleum hazardous liquids transported by pipelineThe Secretary of Transportation may conduct
			 an analysis of the transportation of non-petroleum hazardous liquids by
			 pipeline facility for the purpose of identifying the extent to which pipeline
			 facilities are currently being used to transport non-petroleum hazardous
			 liquids, such as chlorine, from chemical production facilities across land
			 areas not owned by the producer that are accessible to the public. The analysis
			 should identify the extent to which the safety of the pipeline facilities is
			 unregulated by the States and evaluate whether the transportation of such
			 chemicals by pipeline facility across areas accessible to the public would
			 present significant risks to public safety, property, or the environment in the
			 absence of regulation. The results of the analysis shall be made available to
			 the Senate Committee on Commerce, Science, and Transportation and the House of
			 Representatives Committee on Transportation and Infrastructure and Committee on
			 Energy and Commerce.
		23.Clarifications
			(a)Amendment of
			 procedures clarificationSection 60108(a)(1) is amended by
			 striking an intrastate and inserting a.
			(b)Owner and
			 operator clarificationSection 60102(a)(2)(A) is amended by
			 striking owners and operators and inserting any or all of
			 the owners or operators.
			24.Additional
			 resources
			(a)In
			 generalTo the extent funds are appropriated, the Secretary of
			 Transportation shall increase the personnel of the Pipeline and Hazardous
			 Materials Safety Administration by a total of 39 full-time employees to carry
			 out the pipeline safety program and the administration of that program, of
			 which—
				(1)9
			 employees shall be added in fiscal year 2011;
				(2)10 employees shall
			 be added in fiscal year 2012;
				(3)10 employees shall
			 be added in fiscal year 2013; and
				(4)10 employees shall
			 be added in fiscal year 2014.
				(b)FunctionsIn
			 increasing the number of employees under subsection (a), the Secretary shall
			 hire employees—
				(1)to conduct
			 inspections of pipeline facilities to determine compliance with applicable
			 regulations and standards;
				(2)to conduct data
			 collection, analysis, and reporting;
				(3)to develop,
			 implement, and update information technology;
				(4)to provide
			 administrative, legal, and other support for pipeline facility enforcement
			 activities; and
				(5)to support the
			 overall pipeline safety mission of the Pipeline and Hazardous Materials Safety
			 Administration, including training of pipeline enforcement personnel.
				25.Maintenance of
			 effortSection 60107(b) is
			 amended to read as follows:
			
				(b)PaymentsAfter
				notifying and consulting with a State authority, the Secretary may withhold any
				part of a payment when the Secretary decides that the authority is not carrying
				out satisfactorily a safety program or not acting satisfactorily as an agent.
				The Secretary may pay an authority under this section only when the authority
				ensures the Secretary that it will provide the remaining costs of a safety
				program and that the total State amount spent for a safety program (excluding
				grants of the United States Government) will at least equal the average amount
				spent for gas and hazardous liquid safety programs for fiscal years 2004
				through 2006, except when the Secretary waives the requirements of this
				subsection. The Secretary may grant such a waiver if a State can demonstrate an
				inability to maintain or increase the required funding share of its pipeline
				safety program at or above the level required by this subsection due to
				economic hardship in that
				State.
				.
		26.Administrative
			 enforcement process
			(a)Issuance of
			 regulations
				(1)In
			 generalNot later than two years after the date of enactment of
			 this Act, the Secretary shall prescribe regulations—
					(A)requiring hearings
			 under sections 60112, 60117, 60118, and 60122 to be convened before a presiding
			 official;
					(B)providing the
			 opportunity for any person requesting a hearing under section 60112, 60117,
			 60118, or 60122 to arrange for a transcript of that hearing, at the expense of
			 the requesting person;
					(C)ensuring expedited review of any order
			 issued pursuant to section 60112(e); and
					(D)implementing a
			 separation of functions between personnel involved with investigative and
			 prosecutorial activities and advising the Secretary on findings and
			 determinations.
					(2)Presiding
			 officialThe regulations prescribed under this subsection
			 shall—
					(A)define the term
			 presiding official to mean the person who conducts any hearing
			 relating to civil penalty assessments, compliance orders, safety orders, or
			 corrective action orders; and
					(B)require that the
			 presiding official must be an attorney on the staff of the Deputy Chief Counsel
			 that is not engaged in investigative or prosecutorial functions, including the
			 preparation of notices of probable violations, orders relating to civil penalty
			 assessments, compliance orders, or corrective action orders.
					(3)Expedited
			 reviewThe regulations
			 prescribed under this subsection shall define the term expedited
			 review for the purposes of paragraph (1)(C).
				(b)Standards of
			 judicial reviewSection 60119(a) is amended by adding at the end
			 the following new paragraph:
				
					(3)All judicial review of agency action
				under this section shall apply the standards of review established in section
				706 of title
				5.
					.
			27.Maximum
			 allowable operating pressure
			(a)Establishment of
			 records
				(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Secretary of Transportation shall require pipeline facility
			 operators to conduct a verification of records for all interstate and
			 intrastate gas transmission lines in class 3 and class 4 locations and class 1
			 and class 2 high consequence areas (as described in section 60109(a) of title
			 49, United States Code) constructed before July 1, 1970, that accurately
			 reflect the pipeline’s physical and operational characteristics and confirm the
			 established maximum allowable operating pressure of those pipeline
			 segments.
				(2)ElementsVerification
			 of each record under paragraph (1) shall include such elements as the Secretary
			 considers appropriate.
				(b)Reporting
				(1)Documentation of
			 certain pipelinesNot later than 18 months after the date of
			 enactment of this Act, pipeline facility operators shall submit to the
			 Secretary documentation of all interstate and intrastate gas transmission
			 pipelines in class 3 and class 4 locations and class 1 and class 2 high
			 consequence areas (as described in section 60109(a) of title 49, United States
			 Code) constructed before the July 1, 1970, where the records required under
			 subsection (a) are not sufficient to confirm the established maximum allowable
			 operating pressure of those pipeline segments.
				(2)Exceedences of
			 maximum allowable operating pressureAll pipeline facility
			 operators shall report any exceedence of the maximum allowable operating
			 pressure for gas transmission pipelines that exceed the build-up allowed for
			 operation of pressure-limiting or control devices to the Secretary not later
			 than 5 working days after the exceedence occurs. Notice of exceedence by
			 intrastate gas transmission pipelines shall be provided concurrently to
			 appropriate State authorities.
				(c)Determination of
			 maximum allowable operating pressure
				(1)In
			 generalFor any transmission line reported in subsection (b), the
			 Secretary shall require the operator of the transmission line to reconfirm a
			 maximum allowable operational pressure as expeditiously as economically
			 feasible.
				(2)Interim
			 actionsFor cases described in paragraph (1), the Secretary shall
			 determine what actions are appropriate for a pipeline facility operator to take
			 to maintain safety until a maximum allowable operating pressure is confirmed.
			 In determining what actions an operator should take, the Secretary shall take
			 into account consequences to public safety and the environment, impacts on
			 pipeline facility system reliability and deliverability, and other factors, as
			 appropriate.
				28.Cover over
			 buried pipeline
			(a)AmendmentChapter 601 is amended by adding at the end
			 the following:
				
					60141.Cover over
				buried pipelineNot later than
				1 year after the date of enactment of the Pipeline Infrastructure and Community Protection Act of
				2011, the Secretary shall complete an evaluation to determine
				whether or not current regulations regarding cover over buried pipeline at
				crossings of inland bodies of water with a width of at least 100 feet from high
				water mark to high water mark are sufficient to prevent a release of hazardous
				liquid.
					.
			(b)Clerical
			 amendmentThe table of sections for chapter 601 is amended by
			 inserting after the item relating to section 60140 the following:
				
					
						60141. Cover over buried
				pipeline.
					
					.
			29.Onshore
			 gathering linesNot later than
			 1 year after the date of enactment of this Act, the Secretary shall conduct a
			 review of all onshore gas and hazardous liquid gathering lines not regulated
			 under title 49, United States Code, and submit a report based on such review to
			 the Senate Committee on Commerce, Science, and Transportation and the House of
			 Representatives Committee on Transportation and Infrastructure and Committee on
			 Energy and Commerce containing the Secretary’s recommendations with respect to—
			(1)the sufficiency of existing laws and
			 regulations to ensure pipeline safety;
			(2)the economical and
			 technical practicability of applying existing regulations to currently
			 unregulated onshore gathering lines; and
			(3)the modification
			 or revocation of existing statutory or regulatory exemptions.
			30.Authorization of
			 appropriations
			(a)Gas and
			 hazardous liquid
				(1)Section
			 60125(a)(1) is amended by striking subparagraphs (A) through (D) and inserting
			 the following:
					
						(A)For fiscal year
				2011, $92,206,000, of which $9,200,000 is for carrying out such section 12 and
				$36,958,000 is for making grants.
						(B)For fiscal year
				2012, $96,144,000, of which $9,600,000 for carrying out such section 12 and
				$39,611,000 is for making grants.
						(C)For fiscal year
				2013, $99,876,000, of which $9,900,000 is for carrying out such section 12 and
				$41,148,000 is for making grants.
						(D)For fiscal year
				2014, $102,807,000, of which $10,200,000 is for carrying out such section 12
				and $42,356,000 is for making
				grants.
						.
				(2)Section
			 60125(a)(2) is amended by striking subparagraphs (A) through (D) and inserting
			 the following:
					
						(A)For fiscal year
				2011, $18,905,000, of which $7,562,000 is for carrying out such section 12 and
				$7,864,000 is for making grants.
						(B)For fiscal year
				2012, $19,661,000, of which $7,864,000 is for carrying out such section 12 and
				$7,864,000 is for making grants.
						(C)For fiscal year
				2013, $20,000,000, of which $8,000,000 is for carrying out such section 12 and
				$8,000,000 is for making grants.
						(D)For fiscal year
				2014, $20,000,000, of which $8,000,000 is for carrying out such section 12 and
				$8,000,000 is for making
				grants.
						.
				(b)Emergency
			 response grantsSection 60125(b)(2) is amended by striking
			 2007 through 2010 and inserting 2011 through
			 2014.
			(c)One-Call
			 notification programsSection 6107 is amended—
				(1)by striking
			 2007 through 2010. in subsection (a) and inserting 2011
			 through 2014.;
				(2)by striking
			 2007 through 2010. in subsection (b) and inserting 2011
			 through 2014.; and
				(3)by striking
			 subsection (c).
				(d)State damage
			 prevention programsSection 60134 is amended by adding at the end
			 the following:
				
					(i)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary to provide grants under this section $2,000,000 for each of fiscal
				years 2011 through 2014. The funds shall remain available until
				expended.
					.
			(e)Community
			 pipeline safety information grantsSection 60130 is
			 amended—
				(1)by striking
			 $50,000 in subsection (a)(1) and inserting
			 $100,000;
				(2)by inserting
			 , for direct advocacy for or against a pipeline, after
			 for lobbying in subsection (b); and
				(3)by striking
			 $1,000,000 for each of the fiscal years 2003 through 2010. Such amounts
			 shall not be derived from user fees collected under section 60301. in
			 subsection (d) and inserting $2,000,000 for each of the fiscal years
			 2011 through 2014..
				(f)Pipeline
			 transportation research and developmentSection 12 of the
			 Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note) is
			 amended—
				(1)by adding at the
			 end of subsection (d) the following:
					
						(3)Ongoing pipeline
				transportation research and developmentAfter the initial 5-year
				program plan has been carried out by the participating agencies, the Secretary
				of Transportation shall prepare a research and development program plan every 5
				years thereafter and shall transmit a report to Congress on the status and
				results-to-date of implementation of the program each year that funds are
				appropriated for carrying out the plan.
						;
				and
				(2)by striking
			 2003 through 2006. in subsection (f) and inserting 2011
			 through 2014..
				
